Case 9:19-cv-01183-MAD-CFH Document 42 Filed 08/05/21 Page 1 of 7

UNITED STATES OLSTRICT COR

NORTHERN OTstRicr of NEW jbyrk

= x
MARK ORLANDO

 
 

U.S. DISTRICT COURT - N.D. OF NY.

  
     

At gigLOck

John M. Domurad Clerk ~ Syracuse

 

petihuner,
TAG aingt~ AMEMDED Compas AT~
| case Mo§ F5/9-CV- 1183
FHS.0. OR Voila. SehwvSo, et A — (maofcrH)
X& fendats,
ys

—= _ ———— —_ —_— i Orr Ow

| The. undersigved Petitioner esheltolly States tho €

|) This Amended Complain’ fo the /esndeiis reves Lily as a.

prose Litiganl. £4 5 in the plainhffs hopes het thes Coord WH acceft this
Amended Com flank in fhe Most faVerable Light fo fhis Acfse Litkgarttn

2) the PlaintfP feguests that the Cour} teke wito
thot the Plainth stil Aes No actucl physya@l cess to

oS deratter
any fy~e of low Library. The Ale fh 1s St1l Unable te acess of OnderStand,
| A) Fed, Rule of civid pPrecedute x (ea) (a)
bh) fed.Avle of Guid Pe@bLre 12 (6 )(b)
QO NON Local Rule 15+]

-) Stelement of TorisdicHon.
Case 9:19-cv-01183-MAD-CFH Document 42 Filed 08/05/21 Page 2 of 7

3) The flaintf€? claims that from Detem ber Au/3 #6

poly ay. dolh the _ Defendant? Knowingly Prescribed a ruxhtt et
0-5. 4.T. D> Cro-stevordal Moi ~tblormate ly otugs) to the plaidsfe
cech Oelendavt had. prieK Knowledge and cCeaversa 405 With He
aink YL phrughest hs Duration hovsed oat Clinton. w@itectiona] fei bits
hese Aenilie seins clouded but were toot Limited te the fact that
he flanhfl was a fre ves  Castnc GBy~ss patie At.

4) FH-S.0 OR. Venda Tohwsen » OR Richard Aoaras
wd Nurse Pec titicner Catherne Svshey —Calsey éach preset) bed viedo My
di Pterent Limes [Avo my® Ac dey cof aSScev4ed hos.a.ro°
| MNolvity and Naprever) from Oelember Qe)3 to JH BY Qlb

wid at
fi Bopufen

All Said [prescriptions afe all on £i/€,

5) Doering the Span From December Do/3 fo uly AY

Rulb. The. Plank ff had Conver sapioNS with e€ach Yelen dant duoriag
Schedoled Silc¢-casis. The Conversa pions Were lo discuss phe flanrt s

deity Lo.in5) Weight gam , Weed hiv Procedures and 4 Wscuss the chanye

M2 Pa. wv) PMS Ph VLE
| 6) Ounny these Sick Cans with MP. Bushey ~GMy Phere wer €

NP Gilley fad muchPle quesh ons IW (egal

Muthple conves-tions where =
1 ~ 7 - a fi. a4
bs the Plaith|fs PreViCrS ges] tic by Pass SUGEr/« Nn. Colley a pPlimed tot

Plank } @ she i fact, WAS CoMsiderny the Same Weight Luss (OCedse.
Totact hal Looked Wie the. pro! cor? of 5 _fecdle ke her sete

\
Case 9:19-cv-01183-MAD-CFH Document 42 Filed 08/05/21 Page 3 of 7

| 7) The PlainttP contends +hot all fhree defentaats
berg medi C/ly diane and edulated. All having the «bitily fo do thew
Jue. diligente Mote Auy/aul Side effeds cof Ail Medicis Oresci, bed
ly the paws this Py ley ico5 failure by alt #hrec defenders “S Uitimesely
(avs€a&
A) Aw vpper perlotated Ovedinel alter
b) A pest-fetic” Perfor re(V
OA perlroten Off the bowel,
d) Hemmortagic fancratites
c) Lver Lulwe
() Edwey fave
3) SEP S
H) Pot on Lit'e Svppeit (Ventiloter 3)
z) + fachielomy
4 fivee of) LiS4oLA ‘S
| which led +4 the Plain dtL bey Contin v 0s ly
hespiblized from July %aolb to _Cetceat sly of Zoah.

| g) Coriety qo the Delerdany'$ Claim in +he
december avQeau reply oriel phe Plain fP has infact been (nba eBly
hesplits2 ed,

 

| A) ALB any Medyval center TAY Qo/€ ky Chel heb
b) CX. Chel € AN). 6c ber ao/b to Done ao/ /
| c) wassey Cull Faahy aw Dene Rolf fo Tue _Qe2/
| dl Oowwstedte Colt Fale ) ) ly TMe aol 9 to wl) us VS Ae2 }

| e) Exsh fall Co Feil ky uly Arca | ty Corre,
Case 9:19-cv-01183-MAD-CFH Document 42 Filed 08/05/21 Page 4 of 7

the Plain Fe acyves that a5 @ Stefe imse he has tho
cuter ty of Choice to be +reafed by +e defend ants Post Fh Surry
C Sly ayae). AS & Ward cf the NYS.0.0.005, THS deciSiw)

cok where the Plainttf/ S& +HWeeted of teensferred be/ons S Sc/e}y fo the
W¥5.0.0.60.5. deyartment cP Mevement and Coate/ bed
Cot ch | Haima Camm fL$ AeBady, Nok the Pbirt#LS.

| 9 The plainkt{? disagrees With the sesporden4 >

Wer pelotio of the Casinuous Areedtment deciine. When the Part WAs
Gdmited +e Albany Media) center On Wy 27, aele te have emergency
Surgery. The Plant Pest~Suryery Wes ley on Lhe Suparv+ ( Venhiatar)
Jel ech ky sePlem ber Quié. At this time the flainstt was
MeHally Mlempelent to Mahe any/h" Meledixg buf tech Limited te
Medel dec Sins, therefwe j tfc Med Cal C ener lequired He Plawih EPs
Heath pty RFA boodia CSisler) Wt caly Sipwte give the Aauintth
Ge Hoch iofomy due fo No Longer beitg able f SvS8tain a Vert Coder,

4M adolf ita Coedman alter a @rsuibtn with the plainAlhs
Poe Mehr Shue) Samuels, WeS asted ty Suna OMK over
CLo Not Resusdate) ths decsion Meeded ty be Meade and sce
He Phi hf? W/L Pry ely ovid Me dtatl a) (afoble dve + beg
acAVely al, cde Suffrt, Ad feceuisy Corder Care IN tHe forr7 of
co Mar~hineg vt Pertaylh DN? te allw Hte flanstf # (ASS aun
NO Peace! aNd ct « C Rin. The feiolth eeived ated phe check Cet?
fer on totad &f 59 days NM THteasve @le.ths Hime alee sheid
afterd He PlubitP the ebtly k Contive on. And rot Ze 478
bared +f ths 15 Net Sobre AS He eyes of Se BTTeAney
Case 9:19-cv-01183-MAD-CFH Document 42 Filed 08/05/21 Page 5 of 7

gener? obhee or HS Ceolh Please tahe Wb «lle thof- the.
lant wes Txfded Fre  SePkmbem 24 2016 AL iBady VIediGA
reer ty Ockber iq 2cib when +he  PleunhlP Wes biarsterred
b> Coxsackie Colt Faacity Regina Medi ont oO ockhler
AV Q0/6 i/heve again tHe flail? wes Pefated with ac AMIGOS
Uiper Ospitely latech(t Ck le bse lle). TAS TPSfoftwrr lasted fer over
an addifene! Fo cbys, Where. agai Rik. Coan Wks fhe
Pothtls dec  meher. the plawatth * Cepvests Hot $5
(ot alles He Pelse thgert the wdesp vhiyain MO te
arvement of berry ime bared, Que fs fle flirtfh berry

Ale) Let. on 6 Vek, then Trbsfed with khkbSel/ey bed

vr Vdd, eNable b wake, UNable b access 4au/ 21BVily. TAI YNOS#
Constitle te Gries Headment kelihe uhh SAws

dhe plibdfPs timc Cold Wet Ave Skrtel on He ackel

dote of fhe Mestent mnsey (rly ay 206)

 

L. Jo}the pleinh Gatends +his_ exAdensve Aime
pecod of over 930 days were He plant urs AyStaly
awd mentally Inca factterled due. qo the ID FOES Cavsed by SN eSC
defendant's Should cleatly estebun% +f+he feguired time  ekfersye
Needed jy cover the GZ month  /6 days the fespi dent
Clais Fhe — PlanAf Wes irre he (red by.
|
| Case 9:19-cv-01183-MAD-CFH Document 42 Filed 08/05/21 Page 6 of 7

1) The Plawattf aryves +hat the  CaSeS Si yptsed
by the ESAndntS are all GUiCieMn Painklls these la tas#/s
heve. the ope’ Chote % Jo buh fo the oligye/ decker cr SEeh_
nm RENd opine TO WS Cause the PlaiatfP con Wet eA” Ji AAC
Priv, Ledye op Cheite due fo 4e sy WAAC eroted. Piotr GL She.
Plain ft. oe Wool go bah fe Clinkn Conectioial facitizky te
LASO \Occk Vonde ah (USMY, Dccher Rithatd Adams oC

oe. Pred Aibfene/ Cathemne Bushey~CHey Even ik he mfict
weed to. this. cPter

 

| la)zt} rp the Plainths Cnfertin +hos due ts the.
defendants aches, the flawhfh Weed aot have fecele!/ the
Lit @- LAV eal ecvihy TOTNES, Ti addon +he Paindl Weld Mut
hove been Ca Linveus ly Hos pit Li Zed hur almesph five yews. Vor
Would heave te flank! Se Rered Mouitiple PeSt SUGKHel emeryAty
(ece dA e5:, (eceied an Wedescibrbe amt of daly Pan #
sullen. the PhinkGs inguies Bdeke heave nt bean eshte -
adft LiraLized .The Pleittf iS S420 Corenty rvelebihy
atend ste chek yedital cafe fev +le offgmel MmITNeS
Suffered fem +e deftrndaMs achkws.

13) the plainhfP °S  Cotretly +) Weed of
Mev) Hible ee (difteo/ SuGicel Pele dc fes,
Bowel eduction
| B) fiskla ectomy
| c) Herta Pe poam
|
Case 9:19-cv-01183-MAD-CFH Document 42 Filed 08/05/21 Page 7 of 7

lta addon +o +hese Pecedires the Plaind fl
Will Need) AN UNkown OMwA of G ddli frenc| meatal cle Lu
the rest LP hs Zife. Que + the chveus aches ok these defondat’s
the Plansrhe therefere} feguest Com Pen Sofi 1) He amen + of
Z My, O00, 000. 06 (Pelee riven de/hars) to Cover a@)l future Meda/
SUG Ea) proC@lys pected. Lr addifica the Pica tf Seeks Hus Peeduy
Ce pAsdia fel all pest, reser} ard fokre Pail) &od sutleny

 

| jy )IV Ca Che $50 AR He "asus Shted hve +he
tte keSArden fs Vegues} fer pe Plex N 12; claim ky be dsrusse d
oS ontin ely under the aff~licable Statue oF lenihtpens Shoosd
be denied.
|

Ve Recffally,
